*FIELD, P.
I concur in opinion with the other judges in reversing Ihe decree in this cause. The depositions should not have been taken until after the bill and answer had been filed, and an order made for taking them by the court. As depositions taken to be read de bene esse, they could not have been taken before bill filed, and then, not without an order of court for that purpose, made on affidavit or other satisfactory proof to show the necessity of taking the depositions de bene esse; and, even if they had been properly taken as such, it was nevertheless necessary to make an order for re-taking thóm as depositions in chief, if the witnesses were still alive; if dead, then the deposition taken de bene esse of the deceased witness should have been perpetuated. I am, therefore, for reversing the decree with costs, and would now make an order to take the depositions, and remand the cause for further proceedings to be had; but it appears from the petition of the appellants, filed in this cause in this court, that the tenant for life is dead, and that they now have a suit pending for the recovery of the slaves referred to in the bill. There is then no longer any grounds upon which the taking of the depositions to be perpetuated can be justified. Tor this reason the bill should be dismissed.
*490The decree of this court is, that the decree of the Circuit Court be reversed with costs, and the bill to be dismissed with costs, in consequence of the death, of Mary Cunningham, the tenant for life, and the pendency of the plaintiff’s suit for the recovery of the slaves, referred to in the bill.